 In the Matter of YELLOW TRUCK & COACH MANUFACTURING COMPANYandUNITED ORGANIZATION OF PLANT PRODUCTIONEMPLOYEESCase No. R--3321.Decided February 19, 1942Jurisdiction:truck and passenger coach manufacturing industry.Investigationand Certificationof Representatives:existence of question : com-pany refuses to recognize union as exclusive representative of plant protectionemployees until certified by the Board ; election necessary.Unit Appropriate for CollectiveBargaining:all plant protection employees ex-cluding sergeants, lieutenants, captains, chiefs, and other supervisory employees.Definition:patrolmen are employees within the meaning of the Act.Mr. Harold A. Crane fiieldandMr. Jerome 17. Brooks,for the Board.Mr. Henry M. Hogan, by Mr. Robert C. Carson,of Detroit, Mich.,for the Company.Mr. Maurice Sugar,byMr. Ernest GoodmanandMr. Harry H.Anbender,of Detroit, Mich., for the United.Mr. Frederic B. Parkes, 2d,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 6, 1941, United Organization of Plant ProtectionEmployees, herein called the United, filed with the Regional Directorfor the Seventh Region (Detroit, Michigan) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Yellow Truck & Coach Manufacturing Company,Pontiac,Michigan, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On November 14, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.39 N. L. R. B., No. 3.14 YELLOW TRUCK & COACH MANUFACTURING COMPANY15On November 15, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theUnited.Pursuant to notice, a hearing was held on November 21 and22, 1941, at Detroit, Michigan, before A. Bruce Hunt, the Trial Ex-aminer duly- designated by the Chief Trial Examiner.The Board,the Company, and the United were represented and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the hearing, the Company movedthat the petition be dismissed on the grounds that (1) the plant pro-tection employees do not constitute an appropriate unit, (2) the plantprotection employees are not employees within the meaning of theAct, (3) the United is not a labor organization but is a sham organi-zation, in reality a part of United Automobile Workers, affiliatedwith the Congress of Industrial Organizations, herein called theUAW-CIO, and (4) accordingly, a question concerning representa-tion does not exist.The Trial Examiner reserved ruling on themotion for the Board.For reasons appearing below,-the motion ishereby denied.During the course of the hearing, the Trial Examinermade various rulings on other motions and on objections to the ad-mission of evidence.The Board has considered the 'rulings of theTrial Examiner and finds that iio prejudicial errors were committed.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argumentwas,held before the Board on December 11, 1941, at Washington,D. C.The Company and the United were represented and presentedargument.On December 8 and 9, 1941, respectively, the Companyand the United filed briefs, which the Board has considered.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYYellow Truck & Coach Manufacturing Company, a Maine corpo-ration, is engaged in manufacturing and assembling trucks and pas-1 On December 29, 1941,the Combany filed with the Board a letter setting forth actiontaken, pursuant to orders from war andnavyofficials,to protect the plant since the date oforal argument;photostatic copies of such orders were attached to the letter.The Companyis taking the following steps-to protect its plant(1) the plant protection force will beincreased from 83 to 121 men as soon as possible;(2) the entire plant protection force willhe deputized under the City Police Department of Pontiac,Michigan,will be armed, andwill be trained in the use of firearms;(3) all employees have been fingerprinted and are notpermitted to enter the plant unless they are wearing a photographic badge;(4) all aliensworking in the plant are being watched by plant protection employees;(5)visitors areclosely watched ;(6) plant property is being fenced and screened;and (7)searchlights andfloodlights are being installedOn January 5, 1942,the United filed with the Board anaffidavit in reply to the Company's letterIn reaching its decision,the Board has consideredboth documents.448105-42-vol 393 16DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDstinger coaches and replacement and service parts therefor at itsplants in'Pontiac, Michigan. ^ Approximately 59 percent in value ofthe productive materials, including raw material and fabricated, orpartially fabricated articles used in the manufacturing operations ofthe Company, are obtained from* sources outside the State of Mich-igan.Approximately 94 percent in value of the products of the Com-pany are' shipped, upon completion, to points outside the ' State ofMichigan.The Company employs approximately 10,900 employees.II.THE ORGANIZATION INVOLVEDI - 'United Organization of Plant Protection Employees is an unaffill-'ated" labor organization, admitting employees of the Company tomembership."III. "THE QUESTION CONCERNING REPRESENTATIONOn several occasions prior to'the filing of the petition herein, vari-ous members''of the United, when discussing personal grievances withthe Company, requested that the Company recognize the United as'the 'statutory -representative of the plant protection employees.The'Company', in each instance, refused. In a letter dated October 1,1941,' theUnited formally requested recognition.The Company,replying by 'letter on October 15, 1941, refused to negotiate withthe United until that organization had been certified by the Board.A statement of the Regional Director introduced into evidence atthe hearing'shows that 'the United represents a substantial number ofemployees in the unit hereinafter found to be appropriate.2We find that a question has arisen concerning the representationof employees of the' Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that,the question concerning representation which hasarisen, occurring in connection with,the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to, lead to labor disputes burdening and obstructing commerceand'the free flow of commerce.i', 2 The United submitted to the Regional Director 45 application cards, dated between'October 3 and 7, 1941.The Regional Director reported that the signaures were apparentlygenuine and were the names of 45 persons on the Company's pay roll of November 1, 1941.As of, November 1, 1941, there were 65 employees within, the unit found below to be'appropriate.', YELLOW TRUCK & COACH MANUFACTURING COMPANY17V. THE APPROPRIATE UNITThe United contends that all plant protection employees of theCompany, excluding sergeants, lieutenants, captains, chiefs, and othersupervisory employees, constitute a unit appropriate for the purposesof collective bargaining.The Company denies the appropriatenessof the unit proposed by the United, insists that the plant protectionemployees are not employees within the meaning of the Act, andurges the dismissal of the petition.3The plant protection force is divided into three shifts which arerotated weekly among the Company's 5 plants in and around Pontiac,Michigan. 'The various posts or assignments are also rotated withineach shift periodically so that the patrolmen in the course of timework at each of the Company's plants. The plant protection de-partment is supervised- by a chief, captain, lieutenant, and severalsergeants.Approximately 7 patrolmen are under the direct super-vision of each sergeant.The chief duties of the patrolmen are toprotect the property of the Company, and also that of the Company'st,lnployees and of the United States Government; to check employeesand vehicles in and out of the plant; to keep out unauthorized visitors;to report safety hazards; to check all damage of machinery; and toreport violations of the disciplinary and safety regulations of theCompany.Grievances frequently arise from action taken by theCompany pursuant to infractions of Company rules reported by thepatrolmen.On occasion patrolmen may be required to testify be-fore the grievance committee.The patrolmen also check productsmanufactured by the Company as they leave the plant to ascertainif they correspond to the "check-out slip" and conform to the orderor bill of sale.The Company contends that the patrolmen. are not employees withinthemeaning of the Act since the inherent nature of their, dutiesstamps them as representatives of management.4We find this posi-sThe Company further contendsthat the Unitedis not a bona fide labor organization, butisa sham organization created bytheUAW-CIO to circumvent a contract in which theUAW-CIO isrecognized by the Company as the statutory representative for the productionand maintenanceemployees at the Company's plants,excludinginter eltie,the plant pro-tection employees.It appearsthat the Unitedhas been assisted in its organizational effortsby the UAW-CIO That fact, however,is not material sincewe found thatthe Union isclearly a bona fide labor organizationwithin themeaning of Section 2(5) of the Act and ispresently seeking certification as collective bargaining representativeof' the protectionemployees4The Company also contends that the patrolmen are part of its labor relations staff for thereason thatthey may becalled uponto testifybefore the grievance committee in regard togrievances arising from action takenby the Company 'pursuantto violationsof Companyrules reported by the patrolmenWe find this contention to be unpersuasive since therecord shows that the patrolmen merely report facts in respect to infractions of Companyrules, as any other employee might be requested to do on occasion,and they neither makerecommendations nor advise the management as to the appropriate disposition of grievancest 1SDECISIONSOF NATIONALLABOR RELATIONS BOARDtion untenable.Clearly the relationship between the Company andthe patrolmen is that of employer and employee.The patrolmen area small group of employees working under the supervision of thechief, captain, lieutenant, and sergeants.We find nothing in theduties of the patrolmen set forth above to warrant depriving them ofthe rights to self-organization and collective bargaining guaranteedemployees under the Act.' They clearly have no part in the deter-mination of Company policy regarding discipline or safety.We findthat the patrolmen are employees within the meaning of Section 2 (3)of the Act and are entitled to its benefits.The Act confers upon employees the right to self-organizationand to collective bargaining through representatives of their ownchoosing.The patrolmen Have organized as a group separate andapart from the production and maintenance workers.A substantialnumber of the patrolmen _appear to have'accepted membership in theUnited, and no other organization seeks to represent them.We findunpersuasive the Company's argument that the organization of thepatrolmen for collective bargaining purposes will lessen their effi-ciency.We see no reason why the request for a unit of patrolmenshould not be granted.6We find that all plant protection employees of the Company, ex-cluding sergeants, lieutenants, captains, chiefs, and other supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining and that such unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise will effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.In accordance with the desires of the parties and our usual practice,we shall direct that the employees of the Company eligible to vote inthe election shall be those in the appropriate unit who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi-tions hereinafter set forth in the Direction.Upon the basis of' the above findings of fact and upon the entirerecord in the case, the Board makes the following :"We are not here concerned with the propriety of the inclusion of this group of employeesin the same bargaining unit with other employees performing different functions,which wouldpresent-a separate issue6 SeeMatterof Chrysler CorporationandUnitedProtectiveWorkersofAmerica,36N L R B 593 ;Matter of R C A ManufacturingCompany,Inc.andUnitedElectrical,Radio and Machine Workers of America, Local103;30 N.L R B. 668;MatterofWest-inghouse Electric t Manufacturing CompanyandLocal 724,United Electrical,Radio dMachineWorkers of America,affiliatedwith C 10 , 28 N. L R B 799. YELLOW TRUCK & COACH MANUFACTURING COMPANYCONCLUSIONS or LAIN'-191.A question affecting commerce has arisen concerning the repre-sentation of employees of Yellow Truck & Coach ManufacturingCompany, Pontiac, Michigan, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.'2.All plant protection employees of the Company, excluding ser-geants, lieutenants, captains, chiefs, and other supervisory employ-ees, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of- the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by' the Boardto ascertain representatives for the purposes of collective bargainingwith Yellow Truck & Coach Manufacturing Company, Pontiac, Mich-igan, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Seventh Region, acting ill this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all plant protection employeesof the Company, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including all employ-ees who did not work during such pay-roll period because they wereillor on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding sergeants,lieutenants, captains, chiefs, other supervisory employees, and em-ployees who have since quit or been discharged for cause to determinewhether or not they desire to be represented by United Organiza-tion of -Plant Protection Employees for the purposes of collectivebargaining. In the Matter Of YELLOW TRUCK & COACH MANUFACTURING COMPANYandUNITED ORGANIZATION OF PLANT PROTECTION EMPLOYEESCase No. R-3321CERTIFICATION OF -REPRESENTATIVESMarch 31, 1941,On February 19, 1942, the National Labor Relations Board issueditsDecision and Direction of Election in the above-entitled proceed-ing? )Pursuant to the Direction of Election, an election by secretballot, was conducted on March 12, 1942, under the direction andsupervision of the Regional Director for the Seventh Region (Detroit,Michigan).On March 16, 1942, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties his Election Report.No objections to the conductof the ballot or to the Election Report were filed by any of the parties.As to' the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list--------------------------------------97Total ballots cast-------------------------------------------94Total ballots challenged-------------------------------------0Total blank ballots------------------------------------------0Total void ballots-------------------------------------------0Total valid votes cast---------------------------------------94Votes cast for United Organization of Plant Protection Em-ployees---------------------------------------------------52Votes cast against United Organization of Plant ProtectionEmployees-----------------------------------------------42By virtue of and pursuant.to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that United Organization of Plant Protec-tion Employees has been designated and selected by a majority of allplant protection employees of Yellow Truck & Coach Manufacturing139 N.L. R. B 14.39 N. L R. B., No. 3a.20 YELLOW TRUCK & COACH MANUFACTURING COMPANY21Company, Pontiac, Michigan, excluding sergeants, lieutenants, cap-t ains, chiefs, and other supervisory employees, as their representativefor the purposes of collective bargaining, and that pursuant to theprovisions of Section 9 (a) of the National Labor Relations Act,United Organization of Plant Protection Employees is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.